PATTERSON, Judge.
The appellant challenges the judgment and sentences imposed on him under the habitual offender statute, section 775.084, Florida Statutes (Supp.1988). He argues that the trial court erred in relying on convictions entered after the convictions for which he was being sentenced to establish his habitual offender status. We find no merit in this argument since this court has approved the consideration of subsequent convictions in determining whether a defendant is a habitual offender. Smith v. State, 584 So.2d 1107 (Fla.2d DCA 1991), review denied, 595 So.2d 557 (Fla.1992); but cf., Palmore v. State, 584 So.2d 135 (Fla. 1st DCA 1991) (convictions entered after date offenses at sentencing occurred could not be relied on as prior convictions).
The appellant also argues that the written judgment and sentences fail to reflect the court’s oral pronouncement at sentencing that the sentences in this case are to run concurrently with an eleven-year sentence he is presently serving. We agree. Accordingly, we affirm the appellant’s judgment and sentences, but remand for correction of the sentencing documents to reflect that the sentences are concurrent.
Affirmed in part, reversed in part, and remanded with directions.
HALL, A.C.J., and THREADGILL, J., concur.